Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2010/0289830) in view of OTA HITOSHI (JP2009063607, English machine translation).
Regarding claims 1-3, 5, 12, Yamamoto et al. paragraphs [0021]-[0048], fig. 1-3 discloses a feature that has a pixel provided with a circuit (corresponding to a “memory circuit”) comprising a drive transistor (Td), an organic EL element (1), two capacitors (Cl, C2), and sampling transistors (Tsl, Ts2), wherein either the source or drain of the drive transistor (Td) is electrically connected to one electrode of the organic EL element (1); and the gate of the drive transistor (Td) is electrically connected to the source or drain of the sampling transistor (Tsl) and the electrode of one capacitor (C2); at time 1t, a signal value Vsigl (corresponding to “first data”) is written to a point A that is the connection point of the two capacitors (Cl, C2), and at time t2, a signal value Vsig2 corresponding to “second data”) is supplied to the point A, thereby creating a new display signal value (corresponding to “third data”); and at a later time, an image corresponding to the display signal value is displayed by the organic EL element (1) (in particular, see paragraphs [0021]-[0048], fig. 1-3.) Yamamoto et al. discloses generate correction data that is data for correcting the threshold voltage of the drive transistor (see Then, threshold value correction preparation is made in a period from time t12 to time t13. [0175] Next, at time t13, the controlling pulse P22 is set to an L-level to turn off the switching transistor T22. Then, a threshold value correction is made in a period from time t13 to time t14).
Yamamoto et al. does not disclose a correction data generation circuit, and a time period for supplying a potential corresponding to correction data to the back gate of the transistor.

It would have been obvious to a person skilled in the art could easily have conceived of applying the well-known feature to the invention disclosed in Yamamoto et al., so as to adopt a configuration in which the current characteristics of the drive transistor are detected by a current monitoring circuit; correction data that is data for correcting the threshold voltage of the drive transistor is generated; and a potential corresponding to correction data is supplied to the back gate of the drive transistor. Performing the operation before writing an image signal is a design matter that a person skilled in the art would naturally carry out.
Regarding claims 4, 9, the combination of Yamamoto et al. and Ita, discloses generating correction data (in particular, see paragraph [0044]) on the basis of whether or not the current amount of detected current matches a target value. Setting the target value so that the current amount of detected current is equal to or less than a constant value is merely a design matter that a person skilled in the art could determine as appropriate. 
Regarding claims 6-8, 10, 13, see rejection above of claims 1-3, 5, and 12, respectively.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VAN N CHOW/Primary Examiner, Art Unit 2623